                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     CARL A.R. HITLER,                              Case No. 19-cv-00300-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   5                   Plaintiff,                       ORDER OF DISMISSAL
                                   6            v.
                                   7
                                         MARIN DISTRICT ATTORNEY'S
                                   8     OFFICE, et al.,

                                   9
                                                       Defendants.

                                  10
                                              Plaintiff has failed to comply with the Court’s orders to file a complaint on this
                                  11
                                       Court’s form, and to file an application to proceed in forma pauperis (IFP) or pay the filing
                                  12
Northern District of California




                                       fee. Accordingly, the action is DISMISSED without prejudice for failing to comply with
 United States District Court




                                  13
                                       the Court’s orders and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  14
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  15
                                       such motion must contain (i) a complaint in this Court’s form; and (ii) a complete IFP
                                  16
                                       application or payment for the $400.00 filing fee.
                                  17
                                              If plaintiff chooses to move to reopen the case, he is advised that he must state
                                  18
                                       legally recognizable claims against any named defendant, alleging a plausible basis for
                                  19
                                       suing them.
                                  20
                                              The Clerk shall enter judgment in favor of defendants and close the file.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: April 1, 2019
                                  23                                                     _________________________
                                  24                                                     WILLIAM H. ORRICK
                                                                                         United States District Judge
                                  25

                                  26
                                  27

                                  28
